G
From: Nobody <SMTP:nobody@informe.org>
Sent: 6/26/2020 4:41:40 PM
To: WALZ_CALIBER
WALZ ID: 260_WALZ_CALIBER@covius.com
[External Email] This message originated from outside your organization


Your pre-foreclosure reporting form has been successfully submitted to the Bureau
of Consumer Credit Protection. Here is a copy of your submission.
-----
Mortgage Information
-----
Company providing the notice:Caliber Home Loans, Inc.
Owner of the mortgage:LSF11 MASTER PARTICIPATION TRUST
What term best describes the owner of the mortgage?:Securitized Pool
Filer's Email Address:WALZ_CALIBER@lenderlive.com
Contact information for persons having the authority to modify the mortgage to
avoid foreclosure:Kendal Brown 13801 Wireless Way, Oklahoma City, OK 73134
800-321-1437 ext. 2626 BreachInbox@caliberhomeloans.com

-----
Consumer Information
-----

Consumer   First name:KAREN
Consumer   Middle Initial/Middle Name: LISA
Consumer   Last name:LISA VINCENT
Consumer   Suffix:
Property   Address line 1:417 BONNY EAGLE RD
Property   Address line 2:
Property   Address line 3:
Property   Address City/Town:STANDISH
Property   Address State:
Property   Address zip code:04084
Property   Address County:Cumberland

-----
Notification Details
-----

Date notice was mailed:6/26/2020
Amount needed to cure the default:66653.48
Consumer Address line 1:6 ISLAND VIEW DR APT 102
Consumer Address line 2:
Consumer Address line 3:
Consumer Address City/Town:WESTBROOK
Consumer Address State:ME
Consumer Address zip code:04092
7/1/2020                                                               Transactions Report - TrackRight



                                                             Transaction Report
                                                                 Reference #: 9805364248



                                                                                        Name &
                                                       Record           Service                           Date                             Carrier
        Article Number                 Ref #                                            Address                        Status
                                                       Indicator        Type                              Mailed                           Pstg. Fees
                                                                                        Show All

                                                                                        KAREN LISA
                                                                                        VINCENT
                                                                                        6 ISLAND
                                                                        Certificate     VIEW DR APT                    USPS® Event -       2.150 +
   1    2354578920                     9805364248      ME_RTC                                             06/26/2020
                                                                        of Mailing      102                            Confirm Event       CofM
                                                                                        WESTBROOK,
                                                                                        ME 04092-
                                                                                        4151

                                                                                        KAREN LISA
                                                                                        VINCENT
                                                                                        6 ISLAND                       AWAITING
                                                                        Certified       VIEW DR APT                    DELIVERY SCAN
   2    9314710011701042332599         9805364248      ME_RTC                                             06/26/2020                       7.050
                                                                        Mail™           102                            at
                                                                                        WESTBROOK,                     WESTBROOK,ME
                                                                                        ME 04092-
                                                                                        4151

                                                                                        KAREN LISA
                                                                                        VINCENT
                                                                        Certificate     417 BONNY                      USPS® Event -       2.150 +
   3    2354578921                     9805364248      ME_RTC                                             06/26/2020
                                                                        of Mailing      EAGLE RD                       Confirm Event       CofM
                                                                                        STANDISH,
                                                                                        ME 04084
                                                                                        KAREN LISA
                                                                                        VINCENT
                                                                                                                       AVAILABLE FOR
                                                                        Certified       417 BONNY
   4    9314710011701042332605         9805364248      ME_RTC                                             06/26/2020   PICKUP at           7.050
                                                                        Mail™           EAGLE RD
                                                                                                                       GORHAM,ME
                                                                                        STANDISH,
                                                                                        ME 04084

        4 Records                                                                                                                          $18.400

                    1                              Page:     1        of 1   Go     Page size:     10     Change                       Item 1 to 4 of 4


                                                            Copyright © 2020 LenderLive, LLC.
                                                                      All Rights Reserved.

                                                                         Terms of Use
                                                                                                                       Generated: 7/1/2020 12:26:54 PM




https://www.certifiedprotracking.net/Reports/TransactionSearch.aspx                                                                                       1/1
